DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norholm et al US 20140112213 A1 in view of Black US 20140055210 A1.
        As per claim 1, Norholm et al teaches a front-end circuit that switches between (see figs.1-9 and title for….Switched Duplexer Front End) an intra- band carrier aggregation mode in which multiple transmission waves having different frequency bands (see para [0016] for…a carrier aggregation mode of operation, wherein signals are conveyed at frequencies comprising an aggregation) included in a single communication band (see figs. 5-9 and para [0034-0035] for…to concurrently transmit and/or receive signals over one LTE band (i.e., in a single band mode)) are transmitted at a time and a single mode in which a transmission wave of one frequency band included in the single communication band is transmitted, by the multiple transmission waves being The transmission chain comprises a power amplifier 308a); a first transmission filter provided in a signal path from the power amplifier circuit (see fig.1-9 element 312c, 412, 612, 804, 912 and para [0026] for…a first filter 312a having a first pass band configured to pass the first frequency and a first stop band) to an antenna (see abstract for…An antenna switching module (ASM) has a plurality of RF ports and a plurality of switching elements.  Respective RF ports are connected to a separate one of the plurality of switching elements that selectively connect the RF port to an antenna port of the ASM. and fig.1-9 element 306, 406, 504,606 906 and para [0032] for…TX.sub.2 having a power amplifier 408b configured to provide a signal having a third frequency to the antenna 406 for wireless transmission); a matching circuit (see fig.1-9 element 314 614, 914 and para [0029] for…matching networks 314a-314d are located between the 
filters 312a-312d and the ASM 302 in the plurality of signal paths); and a switch configured to connect or disconnect the matching circuit to or from the signal path in accordance with the intra-band carrier aggregation mode or the single mode (see fig.1-9 element 302, 402, 502, 604, 804, 902 and  abstract for…An antenna switching module (ASM) has a plurality of RF ports and para [0029] for…the ASM 302 in the plurality of signal paths),  wherein the transceiver systems operating over multiple frequency bands, each filter increases the cost (e.g., the silicon footprint) and insertion loss and para [0023] for …diplex filter which typically have an increasing insertion loss for carrier aggregation bands separated by less than an octave or para [0038] for… the plurality of switches S1-S4 in the ASM 502 by control unit 514 to match filters for various modes of single band operation and for various modes of carrier aggregation operation) as compared to an insertion loss in a frequency band within the communication band in the single mode (para [0041-0042] for.. In comparison a system having a diplexer, the disclosed transceiver system 500 has a reduced insertion loss of approximately 0.5 dB for single band characteristic).
           However Norholm does not explicitly teach a filter configured to pass a predetermined transmission frequency band of an output signal of the power amplifier circuit in a frequency band or frequency component of part of multiple intermodulation distortions that are generated by the multiple transmission waves being included in the communication band in the intra- band carrier aggregation mode.
             Black et teaches a filter configured to pass a predetermined transmission frequency band of an output signal of the power amplifier circuit in a frequency The communication device and method reduces intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode and para [0034] for… multiple transmission paths during device operation in a simultaneous, multi-transmission mode, but does not cause added insertion losses when the device is operating in a single transmission mode….. first and second carriers are isolated by operating a tunable notch filter at the output of the first band transmitter, and tuning the tunable notch filter to the frequency of the second band transmitter when the second band transmitter is active). Furthermore implementing such teaching into Norholm would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of the claimed invention as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim 2, Norholm and Black in combination would teach wherein the switch is configured not to connect the matching circuit to the signal path in the single mode and the switch is configured to connect the matching circuit to the signal path in the intra-band carrier aggregation mode (see Norholm para [0037] for… ASM 502 is configured to operate one switch S1, S2, S3, or S4 to connect a single signal path to antenna port AP, so that transceiver system 500 can transmit and/or receive signals via antenna 504 using a single LTE frequency band (e.g., LTE band B3, LTE band B7, etc.).  In the carrier aggregation mode of operation, ASM 502 is configured to operate a plurality of switches S1, S2, S3, and/or S4 to simultaneously connect multiple signal paths to antenna port) as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim 3, Norholm and Black in combination would teach wherein in the intra-band carrier aggregation mode, the matching circuit is configured to form an attenuation range at frequencies higher or lower than frequency bands of the multiple transmission waves (see Norholm para [0020] for… The filtering elements 208 have a filtering response with one or more pass bands (i.e., that pass signals with a frequency within a pass band) and one or more stop bands (i.e., that attenuate signals with a frequency within a stop band) as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim 4, Norholm and Black in combination would teach, wherein in the intra-band carrier aggregation mode, the matching circuit is configured to mismatch an impedance (see Norholm para [0029] for… The 
matching networks 314a-314d are configured change the impedance of combined signal paths as seen by the antenna port AP to a value that minimizes the insertion loss.) of the signal path for a frequency component of the intermodulation distortion included in the communication band as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim claims 5-7,  Norholm and Black in combination would teach wherein the matching circuit is made up of multiple matching - 41 -circuits, and the front-end circuit further comprises a circuit configured to selectively connect the multiple matching circuits to the signal path as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim claims 8-11, Norholm and Black in combination would teach, wherein the matching circuit is a variable reactance circuit (see Norholm para [0066] for… so that fixed matching networks can be operated as variable matching networks) as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim claims 12-16, Norholm and Black in combination would teach, wherein the matching circuit is a second transmission filter (see Norholm fig.9 element 912a or 912b or 912c) different from the first transmission filter and configured to be used in a mode other than the intra-band carrier aggregation 
        As per claim 17, it is rejected under the same rational as described in claim 1 above.  A front-end circuit that switches between an intra-band carrier aggregation mode in which multiple transmission waves having different frequency bands included in a single communication band are transmitted at a time and a single mode in which a transmission wave of one frequency band included in the single communication band is transmitted, a frequency component of part of multiple intermodulation distortions that are generated by the multiple transmission waves being included in the communication band in the intra-band carrier aggregation mode, the front-end circuit comprising (see claim 1 above): a power amplifier circuit configured to amplify power of the multiple transmission waves (see claim 1 above); a first duplexer provided in a signal path from the power amplifier circuit to an antenna and configured to pass a predetermined transmission frequency band of an output signal of the power amplifier circuit (see Norholm fig. 1-9 element 114 or 412a  and para [0015] for…an transceiver 100 each signal path, SP.sub.1-SP.sub.4, respectively comprises a duplex filter, 104-110); a matching circuit (see claim 1 above); and a switch configured to connect or disconnect the matching circuit to or from the signal path in accordance with the intra-band carrier aggregation mode or the single mode, wherein the switch and the matching circuit are configured to see claim 1 above).
        As per claim claims 18, Norholm and Black in combination would teach, wherein the matching circuit is a second duplexer different from the first duplexer (see fig. 1-9 element 114 or 412a  and para [0015] for…an transceiver 100 each signal path, SP.sub.1-SP.sub.4, respectively comprises a duplex filter, 104-110)and configured to be used in a mode - 45 -other than the intra-band carrier aggregation mode or the single mode as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
        As per claim claims 19, Norholm and Black in combination would teach,, further comprising a transmission wave select switch that bifurcates (see Black para [0054] for…. is split and propagated along a first path having the first tunable notch filter and a second path having the second tunable notch filters.) a transmission wave outputted from the power amplifier circuit into multiple signal paths as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).

variable length" or the matching networks 314a-314d may comprise a Pi circuit having two capacitors and an inductor,) connected between the transmission wave select switch and the switch as to reduce intermodulation distortion (IMD) when the device is operating in both a single transmission mode and in a simultaneous, multi-transmission mode as taught by Black (see para [0015]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20180076834-$ or US-20170244432-$ or US-20170063404-$ or US-20160365878-$ or US-20140307599-$).did.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633